internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom it a brd plr-104060-98 date nov taxpayers lender dear this is in response to a letter from your authorized representative dated date requesting a private_letter_ruling regarding whether taxpayers can amortize points paid on a mortgage to purchase their principal_residence over the life of the loan taxpayers are husband and wife and file joint federal_income_tax returns on a calendar_year basis using the cash_receipts_and_disbursements_method of accounting late in year taxpayers acquired a principal_residence and obtained a mortgage to finance the purchase from lender taxpayers paid dollar_figure points to lender in connection with the mortgage taxpayers’ itemized_deductions for year including the points paid to lender are less than the standard_deduction available to them for that year accordingly taxpayers propose to utilize the standard_deduction for year and amortize the points over the remaining life of the loan beginning in year sec_461 of the internal_revenue_code relating to the general_rule for taxable_year of deduction provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income under sec_1_461-1 of the income_tax regulations a taxpayer using the cash_receipts_and_disbursements_method of accounting generally takes into account amounts representing allowable deductions in the taxable_year in which the amounts are paid sec_461 provides special rules with respect to prepaid_interest sec_461 provides in general that if the taxable_income of a taxpayer is computed under the cash_receipts_and_disbursements_method of accounting interest_paid by the taxpayer which under regulations prescribed by the secretary is properly allocable to any period- a with respect to which the interest represents a charge for the use or forbearance of money and which is after the close of the taxable_year in which paid shall be charged to capital_account and shall be treated as paid in the period to which so allocable sec_461 provides that this subsection shall not apply to points paid in respect of any indebtedness incurred in connection with the purchase or improvement of and secured_by the principal_residence of the taxpayer to the extent that under regulations prescribed by the secretary such payment of points is an established business practice in the area in which such indebtedness is incurred and the amount of such payment does not exceed the amount generally charged in such area the legislative_history to sec_464 g indicates that the general_rule of sec_461 g9 was enacted to resolve controversies over the treatment of prepaid_interest by cash_method taxpayers it is unsettled however whether a cash_method taxpayer can deduct prepaid_interest in full in the year paid recent court decisions have supported the internal_revenue_service in requiring a cash_method taxpayer to allocate his deductions for prepaid_interest over the period of the loan the house bill requires a cash_method taxpayer to deduct prepaid_interest over the period of the loan to the extent the interest represents the cost of using the borrowed funds during each period the house bill also requires points paid on a loan to be deducted ratably over the term of the loan except in the case of mortgage incurred in connection with the purchase or improvement of and secured_by the taxpayer's principal_residence h_r conf_rep no 94th cong 2d session p in discussing the treatment of points the report continues the senate amendment is the same as the house bill except that the rule permitting current deductibility of points on a home mortgage is amended to apply only if points are generally charged in the geographical area where the loan is made and to the extent of the number of points generally charged in that area for a home loan emphasis added therefore the legislative_history to sec_461 g indicates a congréssional intent to permit but not require taxpayers currently to deduct paints on their home acquisition debt this intent is corroborated by the structure of the statute sec_461 merely provides that the general_rule requiring the amortization of prepaid_interest does nat apply to points paid on qualifying_indebtedness incurred to purchase or improve a principal_residence the section does not mandate that these points be deducted currently nor does it prohibit a taxpayer from adopting the general_rule accordingly we conclude that taxpayers may amortize the points paid to lender and take the allocable amount into account over the remaining life of the loan beginning in year assuming taxpayers elect to itemize deductions in those later years no opinion is expressed or implied concerning the tax treatment of the transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling a copy of this ruling should be attached to the federal_income_tax return to which it this ruling is directed only to taxpayers sec_6110 of the code is relevant provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel income_tax and accounting by l f douglas assistant to the chief branch fahey
